         Case 19-12649-mdc           Doc 84-2     Filed 03/11/21 Entered 03/11/21 14:20:37                Desc
                                                Exhibit Page 1 of 6

Veronica Cosme

From:                             Veronica Cosme
Sent:                             Friday, February 12, 2021 3:01 PM
To:                               'Brad J. Sadek, Esquire'
Subject:                          19-12649 / Fisher / Notice of Default
Attachments:                      19-12649 - Notice of Default.pdf


Good Afternoon,

Please find attached a Notice of Default regarding the above referenced bankruptcy matter.

Veronica Cosme, Legal Assistant

Powers Kirn, LLC
Eight Neshaminy Interplex
Suite 215
Trevose, PA 19053
Email: veronica.cosme@powerskirn.com
Phone: 215‐942‐2090

This may be an attempt by a debt collector to collect a debt and any information obtained may be used for that purpose.
However, if your account is subject to pending bankruptcy proceedings or if you have received a discharge in
bankruptcy, this statement is for informational purposes only and is not an attempt to collect a debt against you
personally.

This message is intended only for the use of the individual or entity to which it is addressed and may contain information
that is privileged, confidential and prohibited from disclosure under applicable law. If you have received this message in
error, you are hereby notified that we do not consent to any reading, dissemination, distribution or copying of this
message. If you have received this communication in error, please notify the sender immediately and destroy the
transmitted information.




                                                            1
Case 19-12649-mdc               Doc 84-2        Filed 03/11/21 Entered 03/11/21 14:20:37                                 Desc
                                              Exhibit Page 2 of 6
                                                                                      8 Neshaminy Interplex, Suite 215
                                                                                      Trevose, PA 19053
  POWERS KIRN, LLC                                                                    Phone: (215) 942-2090
  18-1464                                                                             Fax: (215) 942-8661

  2/12/2021

  BRAD J. SADEK
  Sadek and Cooper
  1315 Walnut Street
  Suite 502
  Philadelphia, PA 19107

           RE:       CITIMORTGAGE, INC., C/O CENLAR, FSB vs.
                     Bobby L. Fisher;
                     Chapter 13; BK#: 19-12649 MDC
                     Type of Action: Notice of Default

 Dear Sir or Madam:
          The enclosed stipulation executed by the parties in the above referenced matter requires
 the Debtors to remain current on the monthly post petition mortgage payments. However, as of the
 date of this letter, CITIMORTGAGE, INC., C/O CENLAR, FSB has not received following
 payments:

  Regular Payments: 12/2020 @ $1,854.55, 01/01/2020-02/01/2021 @
                                                                                                              $5,400.87
  $1,773.16
  Attorney Fees for this Notice of Default:                                                                    $100.00
  Less Debtor Suspense                                                                                      ($1,773.16)
  TOTAL                                                                                                       $3,727.71

         Therefore, the Debtors are currently in default of the agreed stipulation. The amount
 needed to cure the default is $3,727.71*. This payment must be made in certified funds.

          In accordance with said stipulation, this shall serve as fifteen (15) days written notice of
 default. If the default is not cured within fifteen (15) days of the date of this letter March 1,
 2021, then my client may certify said default to the Court and an Order will be entered granting
 Relief from the Automatic Stay.

           **Please note – An additional $1,773.16 will come due on 03/01/2021.

 If you should have any questions, please contact my office.

                                                                         Very truly yours,

                                                                          /s/ Sarah K. McCaffery
                                                                         ___________________________
                                                                         Sarah K. McCaffery, Esquire
 Payments should be sent to:

 Cenlar, FSB,
 Attn: Bankruptcy Department
 425 Phillips Boulevard
 Ewing, NJ 08618


 *
   Acceptance of partial payments will not constitute a waiver of Movant rights to pursue the default in the event the
 partial payments are not enough to cure the entire default.
Case 19-12649-mdc      Doc 84-2     Filed 03/11/21 Entered 03/11/21 14:20:37   Desc
                                  Exhibit Page 3 of 6
 SKM/vc
 encl.
 cc:   Bobby L. Fisher
       1418 Milton Street
       Bristol, PA 19007
 Case
  Case19-12649-mdc
       19-12649-mdc Doc
                     Doc6684-2
                             FiledFiled
                                    07/27/20
                                        03/11/21
                                               Entered
                                                   Entered
                                                       07/27/20
                                                           03/11/21
                                                                07:55:31
                                                                    14:20:37
                                                                           Desc
                                                                              Desc
                                                                                Main
                            Document
                               Exhibit PagePage41ofof
                                                    62
POWERS KIRN, LLC
By: Jill Manuel-Coughlin, Esquire
ID# 63252
8 Neshaminy Interplex, Suite 215
Trevose, PA 19053
Telephone: 215-942-2090
Attorney for Movant/ 18-1464
                         IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA
   IN RE:                                                       Chapter 13 Proceeding
   Bobby L. Fisher
                                     Debtor                     19-12649 MDC
   CITIMORTGAGE, INC., C/O CENLAR, FSB
                                     Movant
                              v.
   Bobby L. Fisher
   and
   William C. Miller, Esquire
                                     Respondents

                          STIPULATION IN SETTLEMENT OF
                    MOTION FOR RELIEF FROM THE AUTOMATIC STAY

        WHEREAS, the parties hereto and their respective counsel, have agreed as to the disposition of the
Motion for Relief from the Automatic Stay filed by Jill Manuel-Coughlin, Esquire on behalf of secured creditor,
CITIMORTGAGE, INC., C/O CENLAR, FSB (“Movant”).
        NOW, THEREFORE, intending to be legally bound, the parties hereto, herewith stipulate as follows:
1. The Automatic Stay as provided by Section 362 of the Bankruptcy Code shall remain in full force and
    effect conditioned upon the terms and conditions set forth herein.
2. This Stipulation pertains to the property located at 1418 Milton Street, Bristol, PA 19007, mortgage
    account ending with 2220.
3. Upon approval by the United States Bankruptcy Court of the within Stipulation, Debtor and Movant, agree
    to the following:
    (a) Parties acknowledge that the current regular post-petition payment is $1,854.55.
    (b) Parties acknowledge that the following amounts are currently due post-petition:
         Monthly Payments: 12/1/2019 – 3/1/2020 @ $1,654.92                         $14,037.88
                            4/1/2020 – 7/1/2020 @ $1,854.55
         Less Debtor Suspense:                                                      ($1,551.98)
         Total Post-Petition Arrearage:                                             $12,485.90


   (c) Commencing with the 8/1/2020 payment the Debtor shall resume and shall continue to make all regular
       monthly post-petition payments when they are due in accordance with the terms of the Note &
       Mortgage.
   (d) On or before 8/16/2020, Debtor shall make a down-payment to Movant in the amount of $3,309.84.
       This payment shall be applied to the post-petition arrears as shown in paragraph 3 (b) above.
Case
  Case19-12649-mdc
        19-12649-mdc Doc   Doc6684-2FiledFiled
                                           07/27/20
                                               03/11/21 Entered
                                                             Entered
                                                                   07/27/20
                                                                      03/11/21
                                                                             07:55:31
                                                                                 14:20:37  Desc Desc
                                                                                                  Main
                                   Document
                                     Exhibit Page   Page 52ofof
                                                              62
 (e) Debtor agrees to Amend the Chapter 13 Plan to include the aforementioned post-petition delinquency
     in the amount of $9,176.06, representing all arrearages due through 7/16/2020. Debtor agrees to amend
     the Chapter 13 Plan within thirty (30) days of the filing of this Stipulation. The parties agree that Movant
     may file a Notice of Post-Petition Fees, Charges and Expenses as a supplement to the filed Proof of
     Claim for the above-stated amount and that same shall be deemed approved upon entry of the Order
     approving this Stipulation.
 (f) If sufficient proof is provided (front and back copies of checks or money orders) of payments made, but
     not credited, the account will be adjusted accordingly.
 (g) All post-petition payments from Debtor to Movant shall be sent to Cenlar, FSB, Attn: Bankruptcy
     Department, 425 Phillips Boulevard, Ewing, NJ 08618.
 (h) The provisions of the Stipulation do not constitute a waiver by Movant of its right to seek reimbursement
     of any amounts not included in this Stipulation, including fees and costs, due under the terms of the
     contract and applicable law. Also, all allowed fees and costs due to Movant as stated on any Post-
     Petition Fee Notices filed with the court shall be paid prior to the entry of a Discharge Order.
 (i) The Debtor shall timely tender all payments and comply with all conditions in accordance with this
     Stipulation. If such payments or conditions are not timely made, or if the case should convert to a
     Chapter 7 Bankruptcy, Movant may provide the Debtor and their counsel with fifteen (15) days written
     notice of default. If the default is not cured within the fifteen (15) day period, Movant may certify the
     default to this Court and an Order shall be entered granting Movant relief from the automatic stay
     without further notice and hearing and waiving FED. R. Bankr. P. 3002.1 and waiving Rule 4001 (a)(3)
     so that the Relief Order is immediately effective and enforceable.
 (j) The parties agree that a facsimile may be submitted to the Court as if it were an original.

 STIPULATED AND AGREED TO BY:

 /s/ Brad J. Sadek, Esquire                               /s/ Jill Manuel-Coughlin, Esquire
 Brad J. Sadek, Esquire                                   Jill Manuel-Coughlin, Esquire
 Attorney for Debtor                                      Attorney for Movant
 Date:                                                    Date:
  No Objection/ Without Prejudice to Any Trustee Rights or Remedies
  /s/ LeeAne O. Huggins 7/23/2020
 _________________________________
 William C. Miller, Esquire
 Trustee
 Date:


              On this ___
                      27th day of _____________________,
                                            July         2020, approved by the Court.


                                                                  _________________________
                                                                  Magdeline D. Coleman
                                                                  Chief U.S. Bankruptcy Judge
Case 19-12649-mdc   Doc 84-2     Filed 03/11/21 Entered 03/11/21 14:20:37   Desc
                               Exhibit Page 6 of 6
